Citation Nr: 9909481	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for a left iliac crest 
fracture, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for arthritis multiple 
joints, right hip, low back and bilateral knees, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which increased the evaluation for a left 
iliac crest avulsion fracture to 10 percent disabling and 
established service connection for arthritis, multiple 
joints, right hip, low back and bilateral knees with an 
assignment of a 10 percent evaluation.  Thereafter, by a 
rating action of November 1997, the assigned rating for the 
fracture was continued and the evaluation for arthritis was 
increased to 20 percent.  

The RO, in consideration of the schedular criteria for 
arthritis, regarded the claim for arthritis as removed from 
appeal and did not include notice in accordance with 38 
C.F.R. §§ 19.29 and 19.31 (1998).  Nonetheless, the Court of 
Veterans Appeals has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  Where there is no clearly expressed intent to 
limit the appeal to entitlement to a specific disability 
rating for the service-connected condition, the RO and the 
Board are required to consider entitlement to all available 
ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Accordingly, the issue of entitlement to an 
increased evaluation for arthritis is properly before the 
Board at this time.


REMAND

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to an increased evaluation are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well-grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  

As noted in the introduction, the issue of the rating to be 
assigned for arthritis remains on appeal before the Board.  
Consequently, a corresponding supplemental statement of the 
case deriving from the November 5, 1997 rating is required 
under the provisions of 38 C.F.R. §§ 19.31 and 19.37 (1998).  

The Board also observes that additional evidence, statements 
from a medical provider dated in 1998 from the Cotton-O'Neil 
Clinic and VA medical center progress notes from 1997 and 
1998, was received in conjunction with claims not currently 
before the Board, i.e. depression, fibromyalgia and 
individual unemployability.  Notwithstanding, with respect to 
the issues currently before the Board, such evidence is not 
entirely repetitive of the other evidence of record and, 
thus, also constitutes evidence pertinent to the issues on 
appeal.  The governing regulation, 38 C.F.R. § 19.31, 
provides that a supplemental statement of the case will be 
furnished to the appellant and the representative, if any, 
when additional pertinent evidence is received after a 
statement of the case has been issued, or the most recent 
supplemental statement of the case has been issued.  As the 
new foregoing evidence was not considered by the RO in a new 
rating decision and a supplemental statement of the case was 
not issued by the RO, a remand is required in order to ensure 
due process to the veteran.  See also 38 C.F.R. § 19.37(a) 
(1998); Thurber v. Brown, 5 Vet. App. 119, 126 (1993).  
Therefore, the case will be returned to the RO for completion 
of the necessary procedural development.

Also in that vein, the letters from Dr. Jeffrey Roads of the 
Cotton O'Neill Clinic suggest that additional medical records 
may be available and relevant to the disposition of the 
immediate appeal.  The VA's statutory duty to assist includes 
the obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The Board also observes that the veteran's left hip was 
essentially evaluated on the basis of limitation of motion.  
The residual hip pathology secondary to the iliac crest 
fracture sustained in service "predisposed him to worsening 
problems with osteoarthritis" of both hips along with back 
pain, according to correspondence received in September 1996 
from Dr. Jeffrey Rhoads.  Notwithstanding, it is unclear to 
what extent, if any, the evaluation contemplated arthritis.  

It is also unclear to the Board as to which joints have been 
service connected.  The rating sheet indicates "arthritis, 
multiple joints, right hip, low back and knees."  It is 
inconclusive whether the award is limited to the enumerated 
joints or encompasses joints other than those listed, 
particularly inasmuch as other joints have been identified 
with arthritis.  

The Board additionally observes that when a nonservice-
connected disability is proximately due to or the result of a 
service-connected condition, such veteran will be compensated 
for the degree (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  It is also 
unclear whether the award(s) are based on: 1) aggravation, as 
suggested by the Dr. Rhoads September 1996 correspondence, 2) 
whether the exclusive cause of specific joint pathology was 
the service connected iliac crest fracture or 3) some other 
basis entirely. 

Moreover, the enumerated additional joint(s) appear to have 
been evaluated exclusively on the basis of the presence of 
arthritis as evidenced by X-ray evidence showing the presence 
of such pathology without consideration of limitation of 
motion in the affected joint(s).  Furthermore, clarification 
is required as to why evaluation was afforded pursuant to 
diagnostic code 5003, degenerative arthritis, when it appears 
that the accompanying rationale for service connection 
suggests that the basis for the award was as secondary to 
trauma in accordance with diagnostic code 5010.  

Finally, the Board considers the medical evidence of record 
insufficient for the Board to render a decision on the 
severity of the veteran's service connected disabilities on 
appeal.  The Board finds that additional examination with 
medical opinions are now needed to ascertain the extent of 
the veteran's disabilities and to clarify whether separate 
ratings are in order.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "Court") has 
held that, when a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995) (emphasis added). A rating must be 
coordinated with the impairment of function.  Accordingly, 
the Board finds that the Court's decision in DeLuca is 
applicable to the case at hand.  See also Johnson v. Brown, 9 
Vet. App. 7 (1996).

The veteran has an obligation to cooperate in the development 
of facts pertinent to his claims, when required, and to 
report for a VA examination, when required.  38 C.F.R. § 
3.655(a) (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

In light of the discussion above, the case is REMANDED for 
the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any other sources of VA or non-VA 
treatment or examination for a left iliac 
crest fracture and/or arthritis, multiple 
joints (right hip, low back and bilateral 
knees) since August 1996.  The RO, after 
obtaining any necessary releases, should 
then secure copies of all identified 
records, including, but not limited to 
any such records from Dr. Jeffrey Rhoads 
of the Cotton O'Neill Clinic, and 
associate them with the claims folder.  
38 C.F.R. § 3.159.  

2.  The RO should clarify which joints 
are service connected and the basis upon 
which the award(s) were made.  A 
discussion should also be provided as to 
the pertinent medical evidence along with 
whether the award(s) are based on 
causally due to the service connected 
iliac crest fracture, or on the basis of 
aggravation due to the iliac crest 
fracture.  

3.  The veteran should thereafter be 
afforded a VA examination by an 
appropriate specialist to determine the 
nature and extent of the impairment of 
those joints identified by the RO as 
service connected on a secondary basis.  
All indicated studies and tests should be 
conducted.  

The examiner should identify all symptoms 
or manifestations of the disabilities and 
identify the specific functions affected 
by the orthopedic impairment associated 
with each disorder, and the extent of the 
impairment.  The applicable range of 
motion should be reported in degrees of 
arc, with an explanation as to the normal 
range of motion for the joints evaluated 
as well as an explanation for any 
deviation from the norm observed.  It is 
critical that the examiner point out or 
identify to the extent possible how much 
limitation of motion of any joint, 
including the knees, is due to service 
connected arthritis and how much is due 
to some other pathology to include 
obesity.  The claims folder and a copy of 
this remand must be made available to the 
examiner in conjunction with the 
examination.  With respect to each 
service connected disability, the 
examiner provide additional explicit 
responses to the following questions:

(a)  Does the pertinent disability 
cause weakened movement, excess 
fatigability, and incoordination, 
and if so, the examiner should 
comment on the severity of these 
manifestations and on the ability of 
the veteran to perform average 
employment in a civil occupation?  
If the severity of these 
manifestations cannot be quantified, 
the examiner should so indicate.

(b)  With respect to any subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested 
on movement of the joints evaluated, 
and the presence and degree of, or 
absence of, muscle atrophy 
attributable to the disability; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the disability.  In addition, the 
examiner should offer opinions as to 
whether there is adequate pathology 
present to support the level of each 
of the veteran's subjective 
complaints.  The examiner should 
offer an opinion as to the degree of 
any increased functional impairment 
that could be expected on increased 
use of the pertinent disability, 
expressed, if possible, in terms of 
additional degrees of loss of 
motion.

(c)  Again, as requested above, any 
impairment of function not related 
to the veteran's service connected 
arthritis must identified and 
quantified to the extent possible.

(d)  The examiner(s) should also 
generally address the extent of 
functional and industrial impairment 
from the veteran's identified 
disabilities.  See Gary v. Brown, 7 
Vet. App. 229 (1994).  If it is 
determined that additional 
specialist examination(s) are 
needed, such examination(s) should 
be scheduled and conducted.

The examiner(s) should support the 
opinions by discussing medical principles 
as applied to specific medical evidence 
in this case.

4.  After completion of the above the RO 
should consider whether the evidence 
submitted warrants a referral for 
consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  

5.  The RO should review the record of 
evidence and argument received since the 
last rating, to include any newly 
obtained evidence as well as that 
submitted in September 1998.  

If the determination remains unfavorable 
to the veteran, the RO should furnish 
him, and his representative, with a 
supplemental statement of the case, in 
accordance with 38 C.F.R. §§ 19.29, 19.31 
and 19.37.  A supplemental statement of 
the case pertaining to entitlement to 
increased evaluation for arthritis, 
multiple joints, right hip, low back and 
bilateral knees and deriving from the 
November 5, 1997 rating decision should 
also be issued as necessary.

6.  Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  The case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process to the veteran.  No action 
is required by the veteran until he receives further notice.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 9 -


